               Case 3:19-cr-00681-CRB Document 48 Filed 07/10/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 FRANK J. RIEBLI (CABN 221152)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Frank.Riebli@usdoj.gov
 8

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13 UNITED STATES OF AMERICA,                         ) Case No. CR 19-681 CRB
                                                     )
14           Plaintiff,                              )
                                                     ) STIPULATION TO CONTINUE HEARING AND
15      v.                                           ) EXCLUDE TIME : ORDER
                                                     )
16 LEANNA ZAMORA, et al,                             )
                                                     )
17           Defendants.                             )
                                                     )
18

19           On December 12, 2019, the grand jury issued an indictment against Leanna Zamora, Lindsay
20 Williams, and Shane Cratty, charging them with conspiracy to distribute fentanyl, and distribution of

21 fentanyl resulting in serious bodily injury and death. The parties’ first appearance was scheduled for

22 February 5, 2020. On February 4, 2020, at the parties’ request, the Court continued that appearance to

23 May 6, 2020 to allow additional time to review the substantial discovery and investigate issues related to

24 the deaths of the two victims in this case. Due to the current coronavirus pandemic and the need to

25 avoid unnecessary gatherings and the current court closures, the Court continued the status conference to

26 June 3, 2020. The parties subsequently agreed to continue that hearing to June 17, and then to July 7,

27 2020. The parties now ask to continue the first appearance to September 30, 2020 to allow time for the

28 attorneys to meet to discuss the evidence and potential resolution, and for the defense attorneys to then

     STIP. TO EXCLUDE TIME                           1
     CR 19-681 CRB
              Case 3:19-cr-00681-CRB Document 48 Filed 07/10/20 Page 2 of 3




 1 discuss that evidence with the defendants and to assess their case at trial and whether it is appropriate to

 2 agree to a pre-trial resolution. The parties had scheduled an in-person reverse proffer to allow the

 3 government to show the defendants the evidence it has against them in order to (a) provide the

 4 defendants a guide to the voluminous discovery, and (b) encourage settlement discussions. However,

 5 the ongoing pandemic and the inability to bring defendants from the jail to the courthouse for reverse

 6 proffers has caused the parties to change course. Rather than wait for normal court operations to

 7 resume, the government has agreed to conduct the reverse proffer to the defense attorneys only, and then

 8 have them relay that information to the defendants. The parties have scheduled this meeting to take

 9 place during the week of August 10, 2020. The defendants believe that they will need additional time to
10 review the evidence after seeing the government’s presentation. The parties believe that this meeting

11 will lead to a more productive discussion with the Court at the first appearance. For these reasons, the

12 parties ask that the Court continue the first appearance from July 7, 2020 to September 30, 2020 at 1:30

13 p.m. The parties further ask that the Court exclude time between June 17, 2020 and September 30, 2020

14 to allow for the effective preparation of counsel. The parties believe that the need to prepare outweighs

15 the public’s and the defendants’ interests in a speedy trial, and therefore ask that this period be excluded.

16 18 U.S.C. § 3161(h)(7)(B)(iv).

17 DATED: July 9, 2020                                    Respectfully submitted,

18                                                        DAVID L. ANDERSON
                                                          United States Attorney
19
                                                                  /s/
20                                                        FRANK J. RIEBLI
                                                          Assistant United States Attorney
21

22
                                                           /s/ Frank Riebli w/ permission
23                                                        ELLEN V. LEONIDA
                                                          Attorney for Leanna Zamora
24

25                                                         /s/ Frank Riebli w/ permission
                                                          SHAFFY MOEEL
26                                                        Attorney for Lindsay Williams

27

28

     STIP. TO EXCLUDE TIME                            2
     CR 19-681 CRB
             Case 3:19-cr-00681-CRB Document 48 Filed 07/10/20 Page 3 of 3




1                                                        /s/ Frank Riebli w/ permission
                                                        GREGOR GUY-SMITH
2                                                       Attorney for Shane Cratty
3

4          For the reasons stated above, the Court finds that time is properly excluded from June 17, 2020
5 to and including September 30, 2020 for the effective preparation of counsel, and that these interests

6 outweigh the interests of the public and the defendants in a speedy trial. 18 U.S.C. § 3161(h)(7)(b)(iv).

7 SO ORDERED.

              10 2020
8 DATED: July ____,

9                                                       HON. CHARLES R. BREYER
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. TO EXCLUDE TIME                          3
     CR 19-681 CRB
